Citation Nr: 1440759	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 1971.  He died in September 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Pension Management Center at the VA Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to Dependency and Indemnity compensation (DIC), death pension, and accrued benefits on the basis that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.  In May 2014 a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Legal documents show that the Veteran and the appellant were married in August 1974 and that they divorced in August 1976.  

2.  After their divorce the appellant and the Veteran cohabitated until 1978; a common law marriage is not shown to have been established.   

3.  The Veteran died in September 2009; the appellant was not living with him at the time of his death.



CONCLUSION OF LAW

The appellant does not meet the legal criteria for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.205 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

To establish her status as a proper claimant for VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction, and she must also meet the criteria of a surviving spouse.  See 38 U.S.C.A. §§ 1311, 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

For VA benefit purposes, a "spouse" is a person of the opposite sex who is a husband or wife.  38 U.S.C.A. §  101(31).  A marriage "means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j).  The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  A surviving spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  A surviving spouse must not have remarried or, since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54.  

According to a Certificate of Marriage and a Divorce Decree in the file, the appellant entered into a legal marriage with the Veteran in August 1974 and they later (in August 1976) divorced.  Thereafter, a Certificate of Death shows that the Veteran died more than 30 years later in September 2009.  There is no documentation to show that the Veteran and the appellant ever remarried after their divorce in 1976 or that they held themselves out to be husband and wife at the time of the Veteran's death.  In fact, the death certificate indicates that the Veteran was in a common law marriage at the time of his death with another woman (not the appellant), and it lists that other woman, W.W., as his surviving spouse.  The appellant disputes this, and has endeavored to amend the Veteran's death certificate through the court system, as shown by a copy of an application to amend a death certificate dated in April 2011, wherein she has applied to have the Veteran's marital status listed as "divorced" and to have her name instead of W.W. as the "widow."  (There is no evidence to show that an amended death certificate has officially been issued.)  In any case, she does not dispute the fact that she and the Veteran were divorced at the time of his death.  

Further, the appellant indicated at a hearing in May 2014 that although they had lived together off and on from the time of their divorce until the Veteran's death, she was not living with the Veteran when he died.  She has not submitted any evidence of the existence of a common law marriage between them at the time of his death.  (The state of Texas, where the Veteran died, is a state that recognizes common law marriages.  See Tex. Family Law §§ 2.401-2.402).  The appellant testified that she had submitted proof that after her divorce from the Veteran she was legally his common law spouse.  She submitted numerous statements and affidavits from friends and family members who knew of the relationship of the appellant and the Veteran, but they all attested that she and the Veteran lived together for only two years after their divorce, until 1978.  They further attested to the fact that the appellant's and Veteran's marriage ended in divorce in 1976, that neither of them remarried, and that they continued to be "friends" until the Veteran's death.  There is no evidence to show from such attestations that the appellant and Veteran were married, or held themselves out to be spouses in a common law marriage, to each other when the Veteran died.  The appellant in a VA Form 21-4170, Statement of Marital Relationship, received in December 2010, asserted that she continued to live together with the Veteran through 1978, after which they "continued to be friends until his death."  Thus, in her own characterization of their relationship, she and the Veteran were "friends," not spouses, at the time of the Veteran's death.  Moreover, in her application to amend the Veteran's death certificate, she applied to have the Veteran's marital status changed from "married" to "divorced."   

In light of the foregoing findings in the record, it is clear that under the controlling regulations the appellant was not the "spouse of the veteran" at the time he died, and she may not be considered his surviving spouse for purposes of receipt of VA death benefits.  38 C.F.R. §§ 3.1(j), 3.50, 3.54.  As the appellant has not met the basic eligibility requirements for entitlement to VA benefits as the Veteran's surviving spouse, her claim must be denied. 

The Board acknowledges the appellant's contentions that she was married to the Veteran during his period in the service, and the "only person legally married" to the Veteran, which she felt should account for her loyalty to him and the military and especially entitle her to a "widow's/survivor's benefit."  The Board understands her position; however, the Board is bound by the law, and this decision must be made in accordance with the relevant statutes and regulations.  The disposition of this claim is based on the law; it must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal seeking recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


